PER CURIAM:
James Riley Alexander was found guilty of violating his supervised release and was sentenced to sixty months of imprisonment, the top of his advisory Sentencing Guidelines range. On appeal, Alexander alleges that his sentence was erroneous. Because we find that Alexander’s sentence is not plainly unreasonable, United States v. Crudup, 461 F.3d 433, 437 (4th Cir.2006) (stating review standard), we affirm. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.